DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the information in paragraph 0002 needs to be updated to reflect US Patent’s or US Patent Numbers and the associated status (allowed, abandoned etc).  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 216-228 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erlebacher US 2007/0270928.
Regarding claim 216:  Erlebacher discloses an implantable system (figure 6) comprising a first implantable device 600 (figure 1); wherein the first implantable device 
    PNG
    media_image1.png
    599
    904
    media_image1.png
    Greyscale
projections overlap the first portion of a neighboring hub when collapsed.  
 









Regarding claim 217:  Erlebacher discloses that the projections are configured to engage tissue when expanded (paragraph 0020).
Regarding claim 218:  Erlebacher discloses that the projections are resiliently biased in the expanded state (figures 4A-B).
Regarding claim 219:  Erlebacher discloses an insertion tool (“stylet”, paragraph 0043) configured to maintain the one or more projections in the collapsed state.
Regarding claim 220:  Erlebacher discloses the projections comprises silicone or polyurethane (paragraph 0020).
Regarding claim 221: Erlebacher discloses the projections comprise a proximal portion with a recess on the inner surface, and they taper in thickness (figure 2A).
Regarding claim 222: Erlebacher discloses the projections comprise a proximal portion with a wall thickness, the hub first portion comprises a second wall thickness, and the first wall thickness is similar to the second wall thickness (figure 2A).
Regarding claim 223: Erlebacher discloses the projections comprise a proximal portion with a first wall thickness, the hub first portion has a second wall thickness, and the hub portion has a third wall thickness, the third wall thickness is similar to the collective wall thickness of the first and second wall thickness (figure 2A).
Regarding claim 224:  Erlebacher discloses the hub second portion has a first outer diameter, and the projections have a proximal portion and a second outer diameter  when collapsed, and the first diameter is similar to the second diameter (figures 2A-B).
Specifically regarding claims 222-224: the use of the word similar is considered to be  broad claim language.  Similar could be within a specific range or numeric value however that is not narrowly claimed.  Therefore, the Erlebacher reference 
Regarding claim 225: Erlebacher discloses the hub first portion comprises a first outer diameter, the hub second portion has a second outer diameter and the first diameter is less than the second diameter (figure 2A).
Regarding claims 226-227:  Erlebacher discloses the implantable lead is mechanically and also configured to be attached to the first implantable device (figures 3 and 6, figure 3 demonstrates the ring attachments to the implant).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 228-230 are rejected under 35 U.S.C. 103 as being unpatentable over Erlebacher US 2007/0270928 in view of Crosby US 2016/0106994.
Regarding claim 228:  Erlebacher discloses the claimed invention including the stimulation lead operably attached to a therapy (i.e. pulse) generator (see figures 6-7).  However, Erlebacher is silent as to the first implantable device (considered to be the therapy generator 600 in figure 6) including an implantable antenna for transmission from the external device, and implantable receiver for transmission of signals from the antenna, an implantable controller for controlling the stimulation energy to the stimulation element, an implantable energy storage assembly to provide power to the internal components including the controller and an implantable housing.  Crosby however teaches of an implantable component 300 (NEMS device, paragraph 0083) which comprises:
An implantable antenna 334 (figure 4) configured to receive transmission signals from an external device (paragraph 0094, “The means for bidirectional communication may comprise one or both of telemetry system 320 coupled to coil 322 and a communication circuit employing transceiver 332 coupled to antenna 334.”  “Control unit 318 is optionally coupled to communications circuitry including telemetry system 322, that permits transmission of stimulation commands, and optionally power”, paragraph 0097),
An implantable receiver 332 (figure 4) configured to receive a first transmission signal from the antenna (paragraph 0095 and “NMES device 300 may be powered, programmed, and/or controlled by programming computer 500 via external controller 400.  For example, control unit 318 may start or stop a treatment session responsive to stimulation commands received from a corresponding telemetry system and coil of external controller 400 via coil 322 and telemetry system 320.”),
An implantable controller 318 (figure 4) configured to control the stimulation energy delivered to the stimulation element (paragraph 0095, 0096, 0098),
An implantable energy storage assembly 324 (figure 4) configured to power the controller (figure 4 and paragraph 0095, 0097 and 103 “Power supply 324 powers the electrical components of NMES device 300”) and 
An implantable housing surrounding the controller and receiver (paragraph 0085 “housed in hermetically sealed metal housing 304”).
It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Erlebacher to include an implantable component (considered to be a typical IPG) which includes an antenna, implantable receiver (in this case a transceiver which is both a receiver and transmitter), an implantable controller, an implantable energy storage element and a housing which encases the components, as taught by Crosby, in order to have a fully functional IPG to deliver energy to the tissue according to programmed parameters.  
Regarding claim 229:  Erlebacher discloses the claimed invention however, Erlebacher does not specifically disclose that the external system is configured to transmit transmission signals comprising power and/or data and the implantable system is configured to receive the power and/or data.  Crosby however teaches of an external system 400 (figure 3A) which provides transmission signals for power and/or data to the 
Regarding claim 330:  Erlebacher discloses the claimed invention however Erlebacher does not specifically disclose the external device including;
An external antenna configured to transmit a first transmission signal to the implantable system, the first transmission signals including power and/or data (paragraphs 0098-0099; paragraph 0101 explicitly discusses the transmission of power and data via complementary components between the internal and external system)
An external transmitter configured to drive the external antenna (paragraph 0100 “RF transmitters”);
An external power supply configured to provide power to the external transmitter (paragraphs 0098-0101 explain that the external unit powers the internal unit; therefore a power supply within the external unit is inherent) and 
An external controller configured to control the external transmitter (paragraphs 0098-0101).
It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Erlebacher to include an external antenna, external transmitter, external power supply and external controller, as taught by Crosby, in order to effectively transmit power and data to the internal component. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792